097 P-1 12/12 SUPPLEMENT DATED DECEMBER 1, 2012 TO THE PROSPECTUS DATED MARCH 1, 2012 OF Franklin WORLD PERSPECTIVES Fund (Franklin Templeton International Trust) The prospectus is amended as follows: I. The Fund Summary "Sub-Advisors" section on page 8 is revised as follows: Sub-Advisors Franklin Templeton Investimentos (Brazil) Ltda. (FT Brazil), Franklin Templeton Investment Corp. (FTIC), Franklin Templeton Investment Management Limited (FTIML), Franklin Templeton Asset Management (India) Private Limited (FT India) and Franklin Templeton Investment Trust Management Co., Ltd. (FT Korea). The term "investment manager" includes any Sub-Advisor. II.
